Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The instant application having Application No. 15/721,080 has claims 1, 5-7, 9-12, 14 and 17-18 pending in the application filed on 09/29/2017; there are 2 independent claims and 10 dependent claims, all of which are ready for examination by the examiner.   The applicant canceled the original claims 15-16 (dated 03/24/2021). 

Status Of Claim for Priority In The Application

This instant application is a Continuation of U.S. patent application Ser. No. 14/266,280 filed on Apr. 30, 2014 with the original title of "Cross-System, User-Level Management of Data Objects Stored in a Plurality of Information Management Systems," which claims the benefit of the assignee's U.S. Provisional Patent Application No. 61/980,380, filed Apr. 16, 2014.

Claim Objections

In view of the applicant’s amendment to the dependent claims 14 (dated 03/24/2021), the objection for the claim 14 is withdrawn. 

Claim Rejections

The Applicant’s arguments filed on 03/24/2021 with respect to the PTO Office Action dated December 24, 2020 have been fully considered and are persuasive. 


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance: 
The prior arts made of record (Rehm et al (US PGPUB 20140281214), Zhuge et al (US Patent 8131784), Prahlad et al (US PGPUB 20100332456), Schmidt Olaf (US PGPUB 20090150168) and Telang Nilesh (US Patent 8972354)) teach “A computer implemented method using at least one computing device comprising one or more hardware processors the method comprising” Rehm (Paragraph [0011] and Paragraph [0012]), “determining, by a quota manager in an information management system managed by a storage manager, that a total storage usage amount associated with an end-user exceeds a quota amount for the end-user” Rehm (Paragraph [0007], Paragraph [0009] and Paragraph [0011]), “wherein data associated with the end-user comprises primary data objects stored in primary storage and secondary copy data objects stored in secondary storage” Rehm (Paragraph [0009] and Paragraph [0021]), “based on the determination that the total storage usage amount associated with the end-user exceeds the quota amount, allowing the end-user to create more primary data objects” Rehm (Paragraph [0028]), “in the primary storage while blocking future backups thereof, wherein the blocking overrides one or more storage policies for backing up primary data objects to secondary storage” Zhuge (Col 16 Lines 63-67 and Col 17 Lines 13-27), “receiving a request to delete from the information management system a selection of data that is associated with the end-user” Schmidt (Paragraph [0085] and Paragraph [0103]), “wherein the selection comprises one or more of a selected primary data object and a selected secondary copy data object” Prahlad (Paragraph [0059] and (Paragraph [0060]), “based on determining that the selected primary data object is under legal hold” Telang (Col 2 Lines  52-56 and Col 3 Lines 48-50), but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1)  "... generating a secondary copy of the selected primary data object, storing the generated secondary copy to secondary storage, retaining the generated secondary copy under legal hold in the secondary storage, deleting the selected primary data object after generating the secondary copy thereof, and removing an amount of storage used by the generated secondary copy from the total storage usage amount associated with the end-user; and based on determining that the selected secondary copy data object is under legal hold retaining the selected secondary copy data object in the secondary storage, and removing an amount of storage used by the selected secondary copy data object from the total storage usage amount associated with the end-user”.
The independent claim 12 was amended similar to claim 1 and have similar limitations; the claim 12 is at least allowable for the same reasons as noted supra. 
The dependent claims 5-11, 14 and 17-18 depend from allowable base claims 1 and 12 respectively thus they are at least allowable for the same reasons as noted supra. 

The prior art made of record (Rehm et al (US PGPUB 20140281214), Zhuge et al (US Patent 8131784), Prahlad et al (US PGPUB 20100332456), Schmidt Olaf (US PGPUB 20090150168) and Telang Nilesh (US Patent 8972354)) neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed 03/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokhale et al (US PGPUB 20120084524), A system for archiving data objects using secondary copies is disclosed. The system creates one or more secondary copies of primary copy data that contains multiple data objects. The system maintains a first data structure that tracks the data objects for which the system has created secondary copies and the locations of the secondary copies. To archive data objects in the primary copy data, the system identifies data objects to be archived, verifies that previously-created secondary copies of the identified data objects exist, and replaces the identified data objects with stubs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 – 5:30 PM (EST). 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163